Exhibit 10.3




CREATIVE EDGE NUTRITION, INC.

3276 Buford Drive, Bldg. 104, Suite 320, Buford, GA 30519




UNANIMOUS CONSENT OF DIRECTORS OF CREATUVE EDGE NUTRITION, INC. IN LIEU OF A
MEETING OF THE BOARD OF DIRECTORS OF CREATIVE EDGE NUTRITION, INC. (A NEVADA
CORPORATION)




Pursuant to the Authority granted to directors to take action by unanimous
consent without a meeting pursuant to Nevada General Corporation Law 78.315
(pursuant to the Articles of Incorporation) of Creative Edge Nutrition, Inc.
(“Creative”) the Board of Directors (“Directors”) of Creative, a Nevada
corporation (the “Company”), do hereby consent to adopt, ratify, confirm and
approve, as of the date indicated below, the following recitals and resolutions,
as evidenced by their signature hereunder:




WHEREAS, the Directors have been presented with the proposal to authorize the
issuance of 20,000,000 shares of common stock of the Company in exchange for
relief of debt owed by the Company in the amount of Twenty Thousand ($20,000)
Dollars represented by a Forty Three Thousand Three Hundred Eighty Four
($43,384) Dollar Promissory Note (the “Promissory Note”) dated May 2, 2012;




WHEREAS, the Directors shall specifically authorize the issuance of 20,000,000
shares of common stock of the Company to First Trust Management;




WHEREAS, the Directors believe it is in the best interest of the Company to
authorize the issuance of the common stock to First Trust Management in exchange
for relief of the debt represented by the Promissory Note as set forth herein;




NOW, BE IT RESOLVED, that it is hereby authorized and approved to issue
20,000,000 shares of common stock of the Company to First Trust Management in
exchange for relief of the debt represented by the Promissory Note.




GENERAL RESOLUTIONS




RESOLVED, that the officers of the Company are hereby authorized and instructed
to take whatever steps necessary to effectuate the above described resolutions.




FURTHER RESOLVED, that the Promissory Note shall be restated and amended to show
that a payment in the amount of $20,000 on the Promissory Note has been
satisfied by the Company.




(Remainder of page intentionally left blank; signature page to follow)





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set forth their hands in their capacity
as of this 2nd day of May, 2012.




/s/ Bill Chaaban                                     

Bill Chaaban, President, CEO, Director




/s/ Reid Stone                                        

REID STONE, Vice President, Director








2


